 568DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAlfred and Madge Segura, a Partnership d/b/aWayne Auto Electric Manufacturing Companyand James T. Sikorski. Case 7-CA-26772April 21, 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSBABSON AND CRACRAFTOn January 13, 1988, Administrative Law JudgeLowell Goerlich issued the attached decision. TheRespondent filed exceptions, and the GeneralCounsel filed an answering brief and motions todeny reopening the record and to strike a portionof the Respondent's exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions1 and briefs2 andhas decided to affirm the judge's rulings, findings,3and conclusions4 and to adopt the recommendedOrder as modified.3ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Alfred and Madge Segura, a PartnershipThe Respondent filed a Notice of the Death of a Party and Requestfor Stay on Proceedings with the Division of Judges on January 19, 1988.Because the Respondent's request was not received by the tune thejudge's decision issued on January 13, 1988, the judge did not have anopportunity to rule on the motion. The Respondent did not renew its re-quest before the Board. Therefore, it appears that the Respondent hasabandoned its motion. In any event, we find that the motion is withoutmerit.2 In its answering brief, the General Counsel requests that the Re-spondent's motion to reopen the record to introduce new evidenceshould be denied and that the evidence that the Respondent submittedwith its exceptions, including an attached Exh. A, should be stricken.The Respondent seeks to introduce a timecard for Craig Weber, which itclaims could not be found at the time of the hearing The Respondentmaintains that this additional evidence would refute the judge's findingthat Michael Regits was hired to replace the Charging Party after he wasterminated, because Regits was hired to replace Weber. Because the Re-spondent has failed to show that this evidence is newly discovered, orthat it was previously unavailable, we deny the Respondent's motion toreopen the record and grant the General Counsel's request to strike thisevidence.3 The Respondent has excepted to some of the judge's credibihty find-ings. The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect. Standard DryWall Products, 91 NLRB 544 (1950), enfd. 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findings4 The Respondent excepts to the judge's decision to exclude any evi-dence of the Charging Party's work history after his employment withthe Respondent. We agree with the Judge's decision to exclude this evi-dence because the determination of Interim earnings is properly left tothe compliance stage of the proceeding.5 The General Counsel and the Respondent agree that the ChargingParty died on December 15, 1987. We have made the appropnate modifi-cations in the Order.d/b/a Wayne Auto Electric Manufacturing Com-pany, Garden City, Michigan, its officers, agents,successors, and assigns, shall take the action setforth in the Order as modified.1. Substitute the following for paragraphs 2(a)and (b)."(a)Make whole the estate of James Thomas Si-korski for any loss of earnings and other benefitssuffered from the date of his discharge until thedate of his death as a result of the discriminationagainst him, in the manner set forth in the remedysection of the decision."(b)Remove from its files any reference to theunlawful discharge and notify the estate of JamesThomas Sikorski that this has been done and thatthe discharge will not be used against the estate inany way."2. Substitute the attached notice for that of theadministrative law judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT discharge or otherwise discrimi-nate against any of our employees because theyhave filed charges or given testimony under theNational Labor Relations Act.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL make the estate of James Thomas Si-korski, who we unlawfully discharged on Novem-ber 14, 1986, whole for any loss of earnings andother benefits resulting from his discharge, less anynet interim earnings, plus interest.WE WILL notify the estate of James Thomas Si-korski that we have removed from our files anyreference to the unlawful discharge and that thedischarge will not be used against the estate in anyway.ALFRED AND MADGE SEGURA, APARTNERSHIP D/B/A WAYNE AUTOELECTRIC MANUFACTURING COMPA-NYRichard M. Whiteman, Esq. and Michael R. Blum, Esq.,for the General Counsel.288 NLRB No. 65 WAYNE AUTO ELECTRIC MFG. CO.569John J. Nora, Esq., of Plymouth, Michigan, for the Re-spondent.James T Sikorski, of Detroit, Michigan, in propria perso-na.DECISIONSTATEMENT OF THE CASELOWELL GOERLICH, Administrative Law Judge. Theoriginal charge, filed on 19 March 1987 by James T. Si-korski, was served on Alfred and Madge Segura, a Part-nership d/b/a Wayne Auto Electric ManufacturingCompany (the Respondent), by certified mail about 19March 1987. The first amended charge was filed on 4May 1987 and was served on the Respondent about 4May 1987 by certified mail.In the complaint it was alleged that the Respondentdischarged Sikorski on 14 November 1986 because hehad filed unfair labor practice charges under the Actagainst Kirk's Automotive Incorporated and subsequent-ly proffered affidavit testimony in respect to the charges,thereby violating Section 8(a)(1) and (4) of the NationalLabor Relations Act.The Respondent filed a timely answer denying that ithad engaged in the unfair labor practices alleged.This matter came on for hearing on 2 November 1987at Detroit, Michigan. Each party was afforded a full op-portunity to be heard, to call, to examine and cross-ex-amine witnesses, to argue orally on the record, to submitproposed findings of facts and conclusions, and to filebriefs. All briefs have been carefully considered.On the entire record in the case and from my observa-tion of the witnesses and their demeanor, I make the fol-lowingFINDINGS OF FACT, CONCLUSIONS, AND REASONSTHEREFORI. THE BUSINESS OF THE RESPONDENTAlfred and Madge Segura are, and have been at alltimes material, copartners doing business under the tradename and style of Wayne Auto Electric ManufacturingCompany.At all times material, the Respondent has maintainedits office and place of business at 32841 Park Lane,Garden City, Michigan (Garden City facility). The Re-spondent is, and has been at all times material, engagedin the rebuilding, nonretail sale, and distribution of re-built starters, alternators, and related products. The Re-spondent's Garden City facility is the only facility in-volved in this proceeding.During the year ending 31 December 1986, whichperiod is representative of its operations during all timesmaterial, the Respondent, in the course and conduct ofits business operations, caused to be manufactured, sold,and distributed at its Garden City facility productsvalued in excess of $150,000, of which products valuedin excess of $50,000 were furnished to Dealers Automo-tive Supply, Inc., which enterprise is engaged in the non-retail distribution of auto parts and which enterprise an-nually purchases from points located outside the State ofMichigan and causes to be shipped directly to its Michi-gan facility goods arid materials valued in excess of$50,000.The Respondent is now, and has been at all times ma-terial, an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act.II. THE UNFAIR LABOR PRACTICESFirst. The Respondent was in the business of rebuild-ing starters and alternators. This process involved tearingdown the part completely, cleaning, adding necessarycomponents, and assembling it again.James Thomas Sikorsld was hired on 22 October 1986to perform the tasks related to this process. His last em-ployer had been Kirk's Automotive, Inc.Sikorski was hired by Alfred Segura who describedhimself as "part-owner" of the Respondent. The "otherowner" was his wife, Madge Segura. At the initial hiringinterview, according to Sikorski, he told Segura that hehad a "year's experience working at Kirk's Automotiveand that [he] went to Matech Automotive, also, and [he]learned to rebuild starters there," Sikorski furnished thenames of Anthony Frank Peterson and Kelly Davis, em-ployees of Kirk's, as references. Segura told Sikorski atthe end of the interview that he "would get back" tohim.Peterson, who was Sikorski's shop supervisor atKirk's, testified that he received a phone call from theRespondent, around 16 October 1987, in regard to Sikor-ski. Peterson told the Respondent "that basically he [Si-korski] was a pretty good worker . . . . he had a fewpersonal problems,1 but other than that, he was a goodemployee." 2Segura phoned Sikorski on 21 October 1986 and toldhim to come to work the following morning. Sikorskiappeared for work on 22 October 1986 and was put towork. He "disassembled starters, put brushes in field cas-ings, put bushings in plates, cleaned boxed-up rebuiltstarters." His supervisor was Thomas E. Houdek.Shortly after Sikorski commenced work with the Re-spondent he reported to Jeffrey Kent Van Hattum, alawyer who was handling a legal matter for him, that hehad obtained another job at the Respondent.On 7 November 1986 Kirk's Automotive received acopy of an unfair labor practice charge from the Nation-al Labor Relations Board's Region 7,3 which was filedagainst Kirk's Automotive by Sikorski in which it wasalleged that Ken Kirkman, a vice president of Kirk'sAutomotive, appeared at union meetings.On 14 November 1986 when Sikorski appeared forwork he was assigned by Houdek to disassemble starters.After about a half hour he was directed to "put brushesin field castings." This was "bench" work. To performthis job Sikorski "mostly sat" on stacked milk crates.While sitting at this job, Houdek approached and re-proached him by saying that Sikorski "was not here tomake myself at home and that I need not to sit on the1 Peterson said these "problems" referred to "health problems'2 According to Segura, Peterson told him that Sikorski "was a fairlygood worker, but that he had been absent some and, so, he had quit.""A complaint was later issued on 30 December 1986 570DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDmilk crates." Houdek removed the milk crates.4 Addi-tionally, Houdek "reached over and unplugged an elec-tric heater" which Sikorski was using. Houdek remarkedthat Sikorski was not there "to make [him]self at homeand that [he] didn't need the electric heater."5Around 9:30 a.m. the phone rang. Houdek answered;Sikorski heard him say, "Yea. He's still here, he won'tleave."Shortly thereafter Segura appeared and walked in hisoffice. Houdek followed him into his office. In a fewminutes Houdek returned to his bench. Shortly thereafterSegura left his office. Houdek addressing Segura said,"Hey, we've got a lazy guy over here. We should dosomething about him." Segura responded, "Yes. I hearhe's a troublemaker." Segura then asked Sikorsld tocome into his office.In the office, according to Sikorski, Segura told Sikor-ski that "he had talked to some one else at Kirk's Auto-motive and that they had told him that Sikorski "filedcharges against the Labor Board•against Kirk's Auto-motive and that he didn't want a troublemaker8 workingin his shop."In regard to Sikorski's paycheck, Segura advised Si-korski that the check would not be ready until 3:30 p.m.and that he could leave or wait for the check. Sikorskichose to leave. Before leaving, Sikorski asked for a writ-ten statement detailing the reasons for his discharge.Segura replied that the statement would be included inhis check. Sikorski left and later returned to pick up hischeck around 3:30 p.m. which was given to him byMadge Segura. No statement of discharge was included.Madge Segura knew nothing of the statement. The fol-lowing week Sikorski phoned, inquiring about the state-ment; Segura "hung up" on him.Shortly thereafter, Sikorski called Attorney VanHattum to report that his employment had been termi-nated at the Respondent's shop. Sikorski reported that"he'd been terminated from Wayne Auto Electric andthat his superior had told him, him being Mr. Sikorsld,that the reason for the termination was that he found outfrom the prior employer, Kirk's Automotive, that he hadfiled some sort of claim and that he•the person fromWayne Auto Electric thought he was a troublemaker."Segura's version of the foregoing events differed sub-stantially from Sikorski's version.Segura testified that on the last day Sikorski worked,Houdek informed him that Sikorski "insisted on a betterjob and insisted on sitting down on the job and a culmi-nation of the other problems that he had had." Seguracalled Sikorski into the office where he discussed thecomplaints. One complaint was that after about a week'swork Houdek reported Sikorski did not perform as "ex-4 Houdek's version was as follows.I told him, "When you get done doing what you are doing, youdon't sit down." He said, "Well, I make myself comfortable when Iwork."I told him, I said "You're not here to make yourself comfortable.You're here to produce." He said, "Well I don't have to listen toyou" He said, "You're not my boss."Sikorsla was sitting on a "milk carton" according to Honda.5 Houdek denied that he had unplugged the heater.6 Neither Segura nor Houdek specifically denied that he had referredto Sikorslu as a "troublemaker."pected of him." Another complaint Houdek had in-formed him of was his "lack of cooperation and his lackof knowledge." Houdek also reported that Sikorski"wanted to sit down and Mr. Houdek tried to deny himhis seating arrangement," and that "[h]e said he was coldand that was one reason why he had left at 8:00 one dayprevious." Sikorski brought the matter up about theheater.Summarizing the situation Segura agreed on cross-ex-amination: "So, your complaints, as expressed to Mr. Si-korski, then were that Mr. Houdek was dissatisfied withhis work and his performance and he did not perform ashe had expected him to and that it was a lack of coop-eration and a lack of knowledge?"7After the discussion concluded, according to Segura,he and Sikorski walked into the shop. As related bySegura, "I told Mr. Sikorsi that if he didn't go back towork, then he had his choice of either getting back towork or going home. And that's the last words we had.He decided to go home." Segura testified that he wouldhave allowed Sikorski to continue working.8Segura furnished an affidavit dated 7 May 1987 to theBoard in which it was deposed:I was told by Thomas Houdek, my foreman, thatMr. Sikorski was refusing to take orders on Novem-ber 14, 1987.I met with Mr. Sikorski in my office, listened tohis complaints and told him he was to take ordersfrom his Foreman. He complained about not beingable to assemble; I told him he would have to teardown until he learned the job. No other topics werediscussed.I walked Mr. Sikorski back to he job. . . . I toldhim in front of Mr. Houdek that he had a choice ofdoing his work and stop complaining or leave. MrSikorski left.....I did not fire Mr. Sikorski; I gave him a choice.He chose to leave. I gave him a choice because hedid not want to follow the instructions of his fore-man and was complaining about his job.8 [R. Exh.4.]7 Houdek testified that he told Segura on 14 November 1987:I told him, Al, that I told Jun not to sit down on that job and what-ever I tell him to do m the shop he is supposed to do. And he saidhe didn't have to listen to me, that I was not his boss.And I told him, I said, "Either you listen to me or do as I want orget the hell out." That's when he said, "Axe you firing me?" And Isaid, "No I am not firing you. And that's what I told Al"8 Houdek's version was as follows.I heard Al, him and Jim were standing there, and Al told him thathe was supposed to listen to me, even though he is there, that Iknew more about it and that he should listen to me to what I tellhim to do and, if he didn't like it, he should go home. But there wasno indication saymg that "You're fired" or anything. He says if youjust don't like [it}•then, go home. And he did. He took his stuff andwent home and that's the last we seen of himAl told him to either listen to me and do as we want, do the job likewe want it, or go home. He had his choice. And the choice he tookis going home.9 Sikorski denied that Segura had told him that Houdek was dissatis-fied with Ins work; that Houdek had said that Sikorski "had not per-Continued WAYNE AUTO ELECTRIC MFG. CO.571After Sikorski had communicated with Attorney VanHattum, as above detailed, Van Hattum phoned Seguraand inquired about Sikorski's termination from employ-ment. Segura did not indicate that Sikorski had quit northat he had given Sikorski the option of working withoutcomplaining or quitting. According to Van Huttum,Segura stated that Sikorski was discharged because he"did not meet up to Mr. Segura's expectations as towork that he could perform." "In other words, Mr. Si-korski wasn't able to do the job that Mr. Segura thoughthe would when he hired him. . .',1The Respondent offered a determination by the Michi-gan Employment Security Commission dated 19 Decem-ber 1987 which reads- "Employer states that claimantwas dissatisfied with working conditions. When he wasgiven the choice of going home, claimant left. Based onall available information it is deemed that claimant's leav-ing was voluntary without good cause attributable to theemployer." (R. Exh 1)A redetermination of a redetermination was mailed 13January 1987 as follows:Claimant states he left work when he was told hewas fired because the employer was dissatisifiedwith his work. It is redetermined that claimants [sic]separation was initiated by the employer. Miscon-duct in connection with claimants [sic] work hasnot been established. The determination is reversed.[R. Exh. 2.1Sikorski testified under cross-examination by the Re-spondent that he did not tell the commission that the Re-spondent had "complaints about [his] work and [his] ab-senteeism" or that he "left work when he was told hewas fired because the employer was dissatisfied with hiswork." Sikorski testified further that he told the claimsexaminer that he was discharged because he filed a claimagainst Kirk's. He also showed the examiner that he was"state qualified, that [he] had experience in rebuilding."According to Sikorski, when he related to the claims ex-aminer that he was "discharged because [he] filed anN.L.R.B. complaint against [his] previous employer."The claims examiner replied that "they did not want toget involved with the N.L.R.B. that that was a totallydifferent matter."On 19 March 1987 Sikorski filed a hand-printed chargewith the Board:formed as they expected"; or that Houdek was "concerned about [Sikor-ski's] lack of cooperation" or "knowledge of the job"; that Segura hadtold him "to quit complaining and go back to work or else leave work";and that he had voluntarily quit work. Sikorski further testified that heobeyed Houdek except for the heater incident and that he had a "statelicense for rebuilding for electrical work on automotive•not only auto-motive, but, also, heavy duty electrical systems."'† On 5 January 1987 Van Huttum addressed a letter to the MichiganEmployment Security Commission, a part of which read;I telephoned Mr. Al Segura at Wayne Auto Electric and spokewith him regarding Mr. Sikorski. This conversation took placewithin days of the end of Mr. Sikorsld's employment with WayneAuto Electric At that time, Mr. Segura informed me that Mr. Sikor-sld had been terminated from employment at Wayne Auto Electric.Mr Segura indicated that he had terminated Sikorsld, and in no waydid he indicate that Sikorski had quit his position at Wayne AutoElectric. [G C. Exh. 6.]I feel that my job was terminated because I hadfiled charges against Kirks [sic] Automotive. Theemployer, Al Segura's first statement to me was"Kirks [sic] said that I was a troublemaker" andthen shortly thereafter said that I quit my job. [G.C.Exh 1(a).]When Sikorski was asked why he did not mention theNLRB charges in the foregoing statement, he replied, "Ifeel that I did write it that way."Although Madge Segura testified that it was a mistake,her accounting ledger revealed that Michael Regits com-menced work on 14 November 1987, the same day Si-korsld left employment. Sikorski testified that he saw anemployee whose first name was "Mike" working for thefirst time on the day Sikorski left employment. Mike was"finishing up the starters that [Sikorsld] had dissembled,"which was Sikorski's usual job.Prior to his termination, Sikorski had received no writ-ten or verbal reprimands or warnings nor had he beenwarned of a possible discharge.On the other hand Segura testified that Sikorski"could not recognize one part from another."Houdek testified that when he assigned him to "teardown, he was doing it the opposite way that normal pro-cedure is to tear it down." Houdek did not think Sikorskiwas a "qualified builder" and told Segura, "I don't thinkhe is going to pan out."Robert E. Kirkman, president of Kirk's Automotive,was called as a witness by the Respondent. He testifiedthat he received* a copy of Sikorsld's charge in thesecond week of November 1986 (certified receipt isdated 11/7/86). Kirkman admitted he had talked toSegura about the Sikorski charges but placed the timeafter November 1986.12 Kirkman was asked, "Are youabsolutely certain you did not contact him prior to De-cember, that being in November?" Kirkman answered,"I'd never talked to Mr. Segura until in November12•orI mean not November, until•until, 87."Second. The Respondent has succinctly stated the issuein these words:The major issue in this case is the credibility of theCharging Party and Respondent and this case boilsdown to which side is telling the truth. [R. Br. 2.]Resolving a matter of credibility demeanor is an im-portant consideration. As stated by the Board in Road-" Sikorski further testified, "I don't know how else I would have putit in there other than my feelings because Mr. Segura stated to me I hadcharges against Kirks. [sic]"On cross-examination late in the hearing Sikorski replied to a ques-tion relating to what Segura said to him, "He told me that Kirks [sic]had told him that I was a troublemaker and that he had heard fromthem that I had filed charges against Kirks [sic] with the N.L.R.13and he didn't want a troublemaker worker for him."12 Kirkman testified:We just indicated to him [Segura] that we had a hearing going onin the thing and we wanted to get some mformation because we'dheard, you know, that he as working out there.13 I am of the opinion that Kirkman being somewhat caught off guardhere told the truth. Demeanor has been considered I deem Kirkman'stestimony to have been fabricated to help Segura and to accommodateKirkman's displeasure with Sikorski. 572DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDway Express, Inc., 108 NLRB 874, 875 (1954):"[C]redibility findings may rest entirely upon evidencethrough observation which words do not, and could not,either preserve or describe."In respect to demeanor, the Supreme Court has said inNLRB v. Walton Mfg. Co., 369 U.S. 404, 408 (1962):"For the demeanor of a witness . . . may satisfy the tri-bunal, not only that the witness' testimony is not true,but that the truth is the opposite of his story; for thedenial of one, who has a motive to deny, may be utteredwith such hesitation, discomfort, arrogance, or defiance,as to give assurance that he is fabricating, and that, if heis, there is no alternative but to assume the truth of whathe denies."I am satisfied that the material matters revealed in therecord about which Sikorski testified, and Sikorski's de-meanor reflected that he was telling the truth, for whichreason I shall find that he was discharged because theRespondent did not went a troublemaker who had filedunfair labor practice charges against an employer in hisemploy; thus the Respondent discharged him unlawfullyin violation of Section 8(a)(1) and (4) of the Act. TheRespondent's claim that Sikorski did not choose to workor quit is not well taken.This finding is bolstered by the following facts:(a)Segura knew at the time of Sikorski's dischargethat Sikorski had filed an unfair labor practice charge.(b)It would appear on the examination of the Re-spondent's ledger that the Respondent had anticipated Si-korski's discharge in that it had hired a replacement forhim who commenced work on the very day Sikorski wasdischarged.(c)Houdek's remarks shortly before Sikorski was dis-charged (which are uncontradicted), i.e., "He's still here,he won't leave" inferred that Houdek's treatment of Si-korski (requiring Sikorski to stand while working andHoudek's unplugging the electric heater) was for thepurpose of provoking his quitting.(d)From the following conversational exchange be-tween Segura and Houdek just before Sikorski was dis-charged (which was not specifically denied), it appearsthat the Respondent was setting Sikorski up for a dis-charge. Houdek stated: "[W]e've got a lazy guy overhere. We should do something about him." Segura re-plied: "Yes, I hear he's a troublemaker."(e)The Respondent was reluctant to give Sikorsld awritten statement for his discharge.(f)Shortly after Sikorski was discharged he informedAttorney Van Hattum that he had been discharged be-cause the Respondent had found out from his "prior em-ployer, Kirk's Automotive, that he had filed some sort ofclaim and that he•the person from Wayne Auto Elec-tric•thought he was a troublemaker."(g)Attorney Van Hattum credibly testified thatSegura told him that Sikorski had been discharged be-cause he did not "meet up to Mr, Segura's expectationsas to the work he could perform," refuting the Respond-ent's claim that Sikorski chose to quit."14 It is of particular significance that Segura did not testify that he hadnot made the remarks attributed to him by Van Hattum.(h)Incongruously, the Respondent marked Sikorski asan employee who did not perform as expected, lacked"cooperation and knowledge," failed to follow his super-visors' orders, "could not recognize one part from an-other," and would never "pan out," yet the Respondentinsisted that it would have continued Sikorski's employ-ment.(i)Enough variance was between Segura's affidavitand his testimony and that of Houdek to reflect Segura'scredibility.I am convinced that Sikorski would not have been dis-charged if the Respondent had not discovered that hehad filed unfair labor practice charges against his prioremployer. Cf. Wright Line, 251 NLRB 1083 (1980)-.The finding is for the General Counse1.15CONCLUSIONS OF LAW1.The Respondent is an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act, and it will effectuate the purposes of the Act forjurisdiction to be exercised here.2.By unlawfully discharging James Thomas Sikorsldon 14 November 1986, the Respondent has engaged inunfair labor practices within the meaning of Section8(a)(1) and (4) of the Act.3.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, I recommend that it cease anddesist therefrom and take certain affirmative action nec-essary to effectuate the policies of the Act. Having alsofound that the Respondent unlawfully discharged JamesThomas Sikorski on 14 November 1986 and has failedand refused to reinstate him in violation of Section8(a)(4) and (1) of the Act, I recommend that the Re-spondent remedy such unlawful conduct. In accordancewith Board policy, it is recommended that the Respond-ent offer Sikorski immediate and full reinstatement to hisformer position or, if that position no longer exists, to asubstantially equivalent position, without prejudice to hisseniority or any other rights or privileges previously en-joyed, dismissing, if necessary, any employees hired onor since the date of his discharge to fill the position, andmake him whole for any loss of earnings he may havesuffered by reason of the Respondent's acts here detailed,by payment to him of a sum of money equal to theamount he would have earned from the date of his un-lawful discharge to the the date of a valid offer of rein-statement, less net interim earnings during such period,to be computed on a quarterly basis in the manner estab-lished by the Board in F. W. Woolworth Co., 90 NLRB289 (1950), with interest to be computed in the mannerprescribed in New Horizons for the Retarded."14 Because it appears that at this time it will serve no useful purpose togrant the General Counsel's request for a visitatorial order, it is denied.16 283 NLRB 1173 (1987). Interest on and after 1 January 1987 shallbe computed at the "short-term Federal rate" for the underpayment ofContinued WA'YNE AUTO ELECTRIC MFG. CO.573On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed"ORDERThe Respondent, Alfred and Madge Segura, a Partner-ship d/b/a Wayne Auto Electric Manufacturing Compa-ny, Garden City, Michigan, its officers, agents, succes-sors, and assigns, shall1. Cease and desist from(a)Discharging or otherwise discriminating against anemployee because he had filed charges or given testimo-ny under the Act in violation of Section 8(a)(4) of theAct.(b)In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Offer James Thomas Sikorski immediate and fullreinstatement to his former job or, if that job no longerexists, to a substantially equivalent position, without prej-udice to his seniority or any other rights or privilegespreviously enjoyed, and make him whole for any loss oftaxes as set out m the 1986 amendment to 26 U.S.C. • 6621. Interest onamounts accrued prior to 1 January 1987 (the effective date of the 1986amendment to 26 U.S.C. • 6621) shall be computed in accordance withFlorida Steel Corp., 231 NLRB 651 (1977)."If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.earnings and other benefits suffered as a result of the dis-crimination against him, in the manner set forth in theremedy section of the decision.(b)Remove from its files any reference to the unlawfuldischarge and notify the employee in writing that thishas been done and that the discharge will not be usedagainst him, in any way.(c)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecardspersonnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(d)Post at its facility in Garden City, Michigan, copiesof the attached notice marked "Appendix."" Copies ofthe notice, on forms provided by the Regional Directorfor Region 7, after being signed by the Respondent's au-thorized representative, shall be posted by the Respond-ent immediately upon receipt and maintained for 60 con-secutive days in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany other material.(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."